Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00725-CV

                                         David Gene BECKA,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CR1257
                         Honorable Andrew Wyatt Carruthers, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 7, 2022

DISMISSED

           Appellant moved to dismiss this appeal. In his motion, Appellant states that the trial court

modified the order he was appealing, and the modified order “corrected many of Appellant’s

substantive concerns.” Appellant requests that this appeal be dismissed.

           The motion is granted; this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1), 43.2(f);

Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no

pet.) (en banc) (per curiam).

                                                     PER CURIAM